Citation Nr: 1445495	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  06-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee condition, including patellofemoral syndrome, to include as secondary to the Veteran's service-connected patellofemoral pain syndrome of the right knee; and, if so, whether service connection is warranted.

2. Entitlement to service connection for a gastrointestinal condition, including chronic mild gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her October 2006 VA Form 9 substantive appeal, the Veteran did not indicate whether she wanted a hearing.  Subsequently, in a July 2009 VA Form 646, the Veteran's representative expressed an intention to provide personal testimony from the Veteran in support of her claims.  And, in a December 2013 letter, the Veteran's representative specifically requested a hearing as soon as possible.  To date, a hearing has not been scheduled. 

In light of the above, the case must be remanded to the RO to obtain clarification from the Veteran on the type of hearing she seeks and then to schedule the Veteran for a hearing based on her indication.  See 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain clarification on what type of hearing she seeks.

2.  After completion of the above, based on the Veteran's indication, schedule the Veteran for a hearing before the Board. After the hearing has been held, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



